Name: 89/31/EEC: Commission Decision of 21 December 1988 amending for the first time Commission Decision 80/775/EEC on laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  regions of EU Member States;  agricultural policy;  means of agricultural production
 Date Published: 1989-01-19

 Avis juridique important|31989D003189/31/EEC: Commission Decision of 21 December 1988 amending for the first time Commission Decision 80/775/EEC on laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic) Official Journal L 015 , 19/01/1989 P. 0020 - 0020*****COMMISSION DECISION of 21 December 1988 amending for the first time Commission Decision 80/775/EEC on laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic) (89/31/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 88/406/EEC (2), and in particular Article 3 (13) thereof, Whereas Commission Decision 80/775/EEC (3) has already laid down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany; Whereas certain additional areas of the Federal Republic of Germany have fulfilled the requirements for decreasing the frequency of testing and increasing the age at which animals are tested for the maintenance of official freedom from brucellosis; Whereas, if this qualification is to be maintained, it is necessary to lay down control measures ensuring that it is effectively justified and which are adapted to the special health situation of bovine herds in certain regions of the Federal Republic of Germany; Whereas these additional measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Commission Decision 80/775/EEC, 'Koblenz and Rheinhessen-Pfalz' is added after 'Detmold'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 194, 22. 7. 1988, p. 1. (3) OJ No L 224, 27. 8. 1980, p. 14.